         Case 1:17-cv-11730-DJC Document 128 Filed 04/21/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 GHASSAN ALASAAD, et al.,                      )
                                               )
         Plaintiffs,                           )
                                               ) Civil Action No. 17-cv-11730-DJC
                 v.                            )
                                               )
 ALEJANDRO N. MAYORKAS, Secretary of ) Hon. Denise J. Casper
 the U.S. Department of Homeland Security, in )
 his official capacity, TROY MILLER, Senior )
 Official Performing the Duties of the         )
 Commissioner of U.S. Customs and Border       )
 Protection, in his official capacity, and TAE )
 D. JOHNSON, Acting Director, U.S.             )
 Immigration and Customs Enforcement, in his )
 official capacity.                            )

        Defendants.

                             [PROPOSED]
                              XXXXXXXX FINAL JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 58, the Opinion of the Court of Appeals for

the First Circuit, ECF No. 123, the Judgment of the Court of Appeals for the First Circuit, ECF

No. 124, and the Mandate of the Court of Appeals for the First Circuit, ECF No. 125,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that,

       1.      Judgment is entered for Defendants;

       2.      All Declaratory and Injunctive relief previously ordered by the Court, ECF No.

112, is vacated.



       SO ORDERED.

                                            ___________________________________
                                              Denise J. Casper
                                            United States District Judge
